Name: Commission Regulation (EEC) No 2118/84 of 24 July 1984 amending for the third time Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 195/30 Official Journal of the European Communities 25. 7. 84 COMMISSION REGULATION (EEC) No 2118/84 of 24 July 1984 amending for the third time Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton the deadline for the notification referred to above should likewise be deferred by one month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1462/84 (2), and in particular Article 1 1 thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 2183/81 (3), as last amended by Regulation (EEC) No 2081 /83 (4), gives a figure for ginning costs and Article 4(1 ) gives the crushing costs for cotton seed ; whereas since these costs have increased in the mean ­ time the amounts given in the Regulation should be adjusted ; Whereas, under the first indent of Article 13 (1) (d) of the abovementioned Regulation, producing Member States are required to provide notification, not later than 15 July each year, of the areas sown with cotton during the current year ; Whereas, in view of the postponement of the begin ­ ning of the marketing year for cotton by one month, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2183/81 is hereby amended as follows : 1 . In Article 1 (2) ' 13,5' is replaced by *13,70'. 2. In Article 4(1 ) '7,56' is replaced by '7,67'. 3 . In Article 13 (1 ) (d) ' 15 July' is replaced by ' 15 August'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p. 2. (2) OJ No L 142, 29 . 5 . 1984, p. 1 . 0 'OJ No L 211 , 31 . 7. 1981 , p. 35 . (4) OJ No L 203, 27. 7. 1983, p. 17 .